          '\
,,;-   .......
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of!   J4
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                        v.                                             (For Offenses Committed On or After November I, 1987)


                               Rosalva Cavero-Ruiz                                     Case Number: 3:19-mj-21106

                                                                                       Kenneth Robert McMullan
                                                                                       Defendant's Attorney


       REGISTRATION NO. 83682298

       THE DEFENDANT:
        IZJ pleaded guilty to count(s) 1 of Complaint
                                                 ~---------------------------~


         D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                   Nature of Offense                                                               Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

         D The defendant has been found not guilty on count(s)
                                                               --------------------
         0 Count(s)                                               dismissed on the motion of the United States.
                          ~----------------~



                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                     ){TIME SERVED                                  D _ _ _ _ _ _ _ _ _ _ days

         IZJ Assessment: $10 WAIVED IZJ Fine: WAIVED
         IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                                                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, March 5, 2019
                                                                                     Date of Imposition of Sentence


        Received v '
                      ~-------~
                      DUSM
                                                                     FILED
                                                                     MAR 0 5 2019

        Clerk's Office C,opy                                                                                                      3:19-mj-21106
